     Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 1 of 8 Page ID #:361

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.        LA CV20-03852 JAK (AGRx)                                       Date    March 2, 2021
 Title           Anthony Bouyer v. Atanasios Yortzidis et al.




 Present: The Honorable               JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                       T. Jackson                                            Not Reported
                      Deputy Clerk                                    Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Not Present                                           Not Present


 Proceedings:               (IN CHAMBERS) ORDER RE MOTION TO DISMISS PLAINTIFF’S
                            COMPLAINT (DKT. 15)

I.       Introduction

On April 28, 2020, Anthony Bouyer brought this action against Athanasios Yortzidis and Asimo
Yortzidis, individually and as trustees of the Athanasios Yortzidis and Asimo Yortzidis Trust; Alexandra
Sarigianides, individually and as trustee of the 2000 Alexandra Sarigianides Trust; and Does 1-10
(collectively, “Defendants”). Dkt. 1. The Complaint advances two causes of action: (i) violation of the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (the “ADA”); and (ii) violation of the Unruh
Civil Rights Act, Cal. Civ. Code § 51 et seq. (the “Unruh Act”). Dkt. 1 ¶¶ 26–35.

On July 10, 2020, Defendants filed a Motion to Dismiss. Dkt. 15 (the “Motion”). No opposition was
timely filed. Dkt. 20. An Order issued providing Plaintiff a final opportunity to file an opposition to the
Motion by December 21, 2020. Id. The Order also provided that any opposition should be supported by
a declaration by Plaintiff’s counsel stating the reason that the opposition was not timely filed. Id.

On December 21, 2020, Plaintiff filed an opposition to the Motion. Dkt. 22 (the “Opposition”). Plaintiff’s
counsel filed the required declaration with the Opposition. Dkt. 23. Based on a review of the
declaration, and in the interest of judicial and party efficiency, there is sufficient good cause to consider
the Opposition. Defendants will not be prejudiced by this determination because they have been
provided sufficient time to reply, and did so on January 11, 2021. Dkt. 24 (the “Reply”).

Based on a review of the matters presented by the Motion, and pursuant to L.R. 7-15, a determination
has been made that the Motion may be decided without oral argument. Dkt. 27. For the reasons stated
in this Order, the Motion is GRANTED-IN-PART and DENIED-IN-PART.

II.      Factual Background

         A.       The Parties

Plaintiff is a California resident. Dkt. 1 ¶ 1. He is paraplegic who is “substantially limited in performing
one or more major life activities . . . including but not limited to: walking, standing, ambulating, and
sitting.” Id. He requires a wheelchair for mobility. Id. Plaintiff alleges that Defendants currently, and at all
                                                                                                    Page 1 of 8
  Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 2 of 8 Page ID #:362

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03852 JAK (AGRx)                                           Date    March 2, 2021
 Title        Anthony Bouyer v. Atanasios Yortzidis et al.

other relevant times, have owned the property located at 13433 Van Nuys Blvd., Pacoima, CA 91331
(the “Property”). Id. ¶¶ 2–3. A business called Bobo’s Burgers is located at the Property. Id. ¶¶ 2–4.

         B.     Alleged Statutory Violations

Plaintiff alleges that he went to Bobo’s Burgers in April 2020 “for the dual purpose of purchasing food
and to confirm that this place of public accommodations is accessible to persons with disabilities.” Id. ¶
8. Plaintiff alleges he “personally encountered” numerous barriers in the parking area, each of which
constitutes a violation of the 2010 ADA Accessibility Guidelines (the “2010 Guidelines”). Id. ¶¶ 11–12,
16. It is further alleged that these barriers can be removed easily, something that the Department of
Justice has also recognized. Id. ¶ 23.

Plaintiff alleges, on information and belief, that Defendants had no policy or plan in place as of April 18,
2020, to ensure there was ADA-compliant parking, and do not have such a plan in place at this time. Id.
¶¶ 14–15. It is alleged that as a result of the non-accessible parking area, Plaintiff “is being deterred
from patronizing [Bobo’s Burgers] and its accommodations on particular occasions, but intends to
return to [Bobo’s Burgers] for the dual purpose of availing himself of the goods and services offered to
the public and to ensure that [Bobo’s Burgers] ceases evading its responsibilities under federal and
state law.” Id. ¶ 19.

         C.     Remedies Sought

The Complaint requests (i) an injunction that would compel Defendant to comply with the ADA and the
Unruh Act; (ii) statutory damages of not less than $4000 for each violation of the Unruh Act, (iii) an
additional award of $4000 as deterrence damages for each violation pursuant to Johnson v. Guedoir,
218 F. Supp. 3d 1096; 2016 (E.D. Cal. 2016); and (iv) an award of attorney’s fees and costs pursuant
to 42 U.S.C. § 12205 and Cal. Civ. Code § 52. Dkt. 1 at 8–9.

III.     Analysis

         A.     Mootness

                1.      Legal Standards

Because federal courts have limited jurisdiction, “[a] federal court is presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes, 873
F.2d 1221, 1225 (9th Cir. 1989) (citing California ex rel. Younger v. Andrus, 608 F.2d 1247, 1249 (9th
Cir. 1979)). “Article III of the Constitution confines the judicial power of federal courts to deciding actual
‘Cases’ or ‘Controversies.’” Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). “[T]he core component of
standing is an essential and unchanging part of the case-or-controversy requirement of Article III.”
Lujan v. Defenders of Wildfire, 504 U.S. 555, 560 (1992) (citation omitted). Thus, if a plaintiff lacks
standing under Article III, an action must be dismissed for lack of subject matter jurisdiction. See Steel
Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109–10 (1998); see also Maya v. Centex Corp., 658 F.3d
1060, 1067 (9th Cir. 2011).

“[T]o satisfy Article III’s standing requirements, a plaintiff must show (1) it has suffered an ‘injury in fact’
                                                                                                     Page 2 of 8
 Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 3 of 8 Page ID #:363

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV20-03852 JAK (AGRx)                                         Date   March 2, 2021
 Title       Anthony Bouyer v. Atanasios Yortzidis et al.

that is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the
injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to
merely speculative, that the injury will be redressed by a favorable decision.” Friends of the Earth, Inc.
v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000) (citation omitted) (citing Lujan, 504
U.S. at 560–61). When a plaintiff seeks injunctive relief, establishing standing under Article III also
requires a showing of “real or immediate threat that the plaintiff will be wronged again -- a ‘likelihood of
substantial and immediate irreparable injury.’” City of L.A. v. Lyons, 461 U.S. 95, 111 (1983) (quoting
O’Shea v. Littleton, 414 U.S. 488, 502 (1974)). Because the standing requirements “are not mere
pleading requirements but rather an indispensable part of the plaintiff’s case, each element must be
supported in the same way as any other matter on which the plaintiff bears the burden of proof.” Lujan,
504 U.S. at 561.

Under the ADA, injunctive relief is the only form of relief available to private parties. Chapman v. Pier 1
Imps. (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011). Therefore, to have standing requires a plaintiff to
show that there is a likelihood of future injury unless the requested relief is granted. Lyons, 461 U.S. at
105; Chapman, 631 F.3d at 946 (“to establish standing to pursue injunctive relief, which is the only
relief available to private plaintiffs under the ADA, he must demonstrate a ‘real and immediate threat of
repeated injury in the future’”) (footnote omitted). “Once a defendant has remedied all ADA violations
complained of by a plaintiff, the plaintiff’s claims become moot and he or she loses standing, meaning
the court no longer has subject matter jurisdiction over the ADA claims.” Johnson v. Cal. Welding
Supply, Inc., No. CIV.2:11-01669 WBS GGH, 2011 WL 5118599 at *3 (E.D. Cal. 2011) (citing Grove v.
De La Cruz, 407 F. Supp. 2d 1126, 1130–31 (C.D. Cal. 2005)).

A defendant contesting subject matter jurisdiction may do so through a motion to dismiss brought
pursuant to Fed. R. Civ. P. 12(b)(1). See, e.g., Savage v. Glendale Union High Sch., 343 F.3d 1036,
1039–40 (9th Cir. 2003). A Rule 12(b)(1) challenge to subject matter jurisdiction may be based on the
face of the pleadings or extrinsic evidence. See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)
(“Rule 12(b)(1) jurisdictional attacks can be either facial or factual.”). In the former, the moving party
asserts that the allegations of a complaint are insufficient to establish federal jurisdiction. Safe Air for
Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Courts must accept the allegations of the
complaint as true in considering such a challenge, i.e., facial attacks are reviewed under the same
standard as a motion to dismiss under Fed. R. Civ. P. 12(b)(6). See Leite v. Crane Co., 749 F.3d 1117,
1121 (9th Cir. 2014).

“By contrast, in a factual attack, the challenger disputes the truth of the allegations that, by themselves,
would otherwise invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. In assessing a factual
challenge, “the district court is not restricted to the face of the pleadings, but may review any evidence,
such as affidavits and testimony, to resolve factual disputes concerning the existence of jurisdiction.”
McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988) (citation omitted). Thus, “the district court
may review evidence beyond the complaint without converting the motion to dismiss into a motion for
summary judgment.” Safe Air, 373 F.3d at 1039. However, a “jurisdictional finding of genuinely disputed
facts is inappropriate when the jurisdictional issue and substantive issues are so intertwined that the
question of jurisdiction is dependent on the resolution of factual issues going to the merits of an action.”
Id. (internal quotation and citation omitted). “The question of jurisdiction and the merits of an action are
intertwined where a statute provides the basis for both the subject matter jurisdiction of the federal court
and the plaintiff’s substantive claim for relief.” Id. at 1039–40 (internal quotation and citation omitted).
                                                                                                 Page 3 of 8
 Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 4 of 8 Page ID #:364

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03852 JAK (AGRx)                                          Date   March 2, 2021
 Title        Anthony Bouyer v. Atanasios Yortzidis et al.


“[A] defendant claiming that its voluntary compliance moots a case bears a formidable burden.” Friends
of the Earth, 528 U.S. at 170.

               2.      Application

The ADA provides the basis for subject matter jurisdiction and Plaintiff’s substantive claims. Therefore,
issues as to subject matter jurisdiction and the merits are intertwined, and a request for dismissal
pursuant to Fed. R. Civ. P. 12(b)(1) is not appropriate. Johnson v. SSR Grp., Inc., No. 15-CV-05094-
MEJ, 2016 WL 3669994, at *2 (N.D. Cal. 2016) (“Dismissal is not warranted at this time because the
jurisdictional and substantive issues in this ADA action are significantly intertwined. . . . Simply put, the
Court will not dismiss the action at this juncture because the jurisdictional analysis is coextensive with
the merits of Plaintiff's ADA claim.”); Johnson v. Jacobs, No. 2:14-CV-02323-JAM, 2015 WL 1607986,
at *3 (E.D. Cal. 2015) (“Clearly the ADA provides the basis for both the subject matter jurisdiction of this
Court and Plaintiff's substantive claims for relief. . . . Therefore, a jurisdictional finding of genuinely
disputed facts is inappropriate.” (internal quotations and citation omitted)); accord Lopez v. Scully, No.
EDCV1801274ABKKX, 2019 WL 2902696 at *3 (C.D. Cal. 2019).

Defendants argue that jurisdiction and the merits of Plaintiff’s substantive claims are not intertwined
because “[t]he jurisdictional issue relates to the accessible parking space at the Property now. Whether
the parking situation at the Property allegedly violated the ADA in April 2020 has absolutely no bearing
on whether the parking situation at the Property is now ADA compliant.” Dkt. 24 at 5–6. This argument
is not persuasive. Whether the Property is currently ADA compliant is a central issue in determining
both whether there is jurisdiction and whether injunctive relief is appropriate.

Defendants have filed several declarations to seek to establish that the remodeled parking area of the
Property is ADA-complaint. Dkt. 15-1, Dkt. 24-1, Dkt. 24-2, Dkt. 24-3. Plaintiff has filed evidentiary
objections to these declarations. Dkt. 22, 25. Because it is inappropriate to resolve the disputed, factual
contentions advanced by Defendants on a motion to dismiss, it is unnecessary to consider the
evidentiary objections at this time. They may be renewed in the future in a procedural setting in which
these factual matters are properly presented.

Defendants argue that “there are no issues of fact genuinely in dispute” and that “the uncontroverted
evidence shows the alleged violations have been permanently constructed in compliance with the
ADA.” Dkt. 24 at 6. Again, these are factual contentions that are not appropriate for resolution on a
motion to dismiss. See Johnson v. Hernandez, 69 F. Supp. 3d 1030, 1035 (E.D. Cal. 2014)
(“Converting the instant Motion to one for summary judgment would be premature because Plaintiff has
not yet had the opportunity to engage in discovery and thus has not had the opportunity to develop the
evidence he may need to rebut Defendants' ‘facts.’”). Defendant could have elected to bring a motion
pursuant to Fed. R. Civ. P. 56 in response to the Complaint, but did not do so.

Defendants contend that Plaintiff has not explained what discovery would be needed to respond to this
evidence. Dkt. 24 at 8–9. Defendants also note that Plaintiff or one of his representatives “could have
driven by [the Property] at any time and, at a minimum, made a visual inspection to confirm or deny the
existence of the alleged barriers.” Id. at 8. However, Plaintiff’s evidentiary objections assert that Plaintiff
has “conducted his own inspection of the facility and independently identified [certain] slope violations,
                                                                                                    Page 4 of 8
 Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 5 of 8 Page ID #:365

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03852 JAK (AGRx)                                         Date    March 2, 2021
 Title        Anthony Bouyer v. Atanasios Yortzidis et al.

among other barriers created by the construction. After the court rules on Defendant’s motion, Plaintiff
intends to amend the Complaint to plead the barriers created by Defendant’s deficient construction
work.” Dkt. 25 at 3 n.1. Plaintiff also argues that exhibits to the declarations filed by Defendants show
the construction has not remediated the ADA violations and suggests “discovery needs to be done” on
these issues. Dkt. 25 at 3. Because the Motion relies on factual matters that cannot be resolved on a
motion to dismiss, it is deficient.

         B.    Supplemental Jurisdiction

               1.      Legal Standards

Because federal courts are courts of limited jurisdiction, “[a] federal court is presumed to lack
jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citing California ex rel. Younger v. Andrus,
608 F.2d 1247, 1249 (9th Cir. 1979)). Thus, jurisdiction over a party’s claims must “be established as a
threshold matter.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).

District courts may exercise “supplemental jurisdiction over all other claims that are so related to claims
in the action within such original jurisdiction that they form part of the same case or controversy under
Article III of the United States Constitution.” 28 U.S.C. § 1367(a). This “is a doctrine of discretion, not of
plaintiff’s right.” United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). “In order to decide whether to
exercise jurisdiction over pendent state law claims, a district court should consider . . . at every stage of
the litigation, the values of judicial economy, convenience, fairness, and comity.” Nishimoto v.
Federman-Bachrach & Assocs., 903 F.2d 709, 715 (9th Cir. 1990) (internal quotation omitted).

Courts have discretion to decline to exercise supplemental jurisdiction where “(1) the claim raises a
novel or complex issue of State law, (2) the claim substantially predominates over the claim or claims
over which the district court has original jurisdiction, (3) the district court has dismissed all claims over
which it has original jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons
for declining jurisdiction.” 28 U.S.C. § 1367(c). Where jurisdiction is declined because of “exceptional
circumstances,” the court must “articulate why the circumstances of the case are exceptional in addition
to inquiring whether the balance of the Gibbs values [i.e., ‘economy, convenience, fairness, and
comity’] provide compelling reasons for declining jurisdiction in such circumstances.” Exec. Software N.
Am., Inc. v. U.S. Dist. Court, 24 F.3d 1545, 1558 (9th Cir. 1994), overruled on other grounds by Cal.
Dep’t of Water Res. v. Powerex Corp., 533 F.3d 1087 (9th Cir. 2008).

               2.      Application

The Unruh Act provides that “[a]ll persons . . . are entitled to full and equal accommodations,
advantages, facilities, privileges, or services in all business establishments of every kind whatsoever.”
Cal. Civ. Code § 51(b). It also states that “[a] violation of the right of any individual under the Americans
with Disabilities Act of 1990 . . . shall also constitute a violation of this section.” Id. § 51(f). Under the
Unruh Act, actual damages -- “in no case less than four thousand dollars” -- are recoverable. Id. §
52(a). The FAC alleges that there is supplemental jurisdiction over Plaintiff’s Unruh Act claims because
they are “so related to Plaintiff’s federal ADA claims in that they have the same nucleus of operative
facts and aris[e] out of the same transactions.” Dkt. 1 ¶ 6.
                                                                                                   Page 5 of 8
 Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 6 of 8 Page ID #:366

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV20-03852 JAK (AGRx)                                        Date   March 2, 2021
 Title       Anthony Bouyer v. Atanasios Yortzidis et al.


“In 2012, in an attempt to deter baseless claims and vexatious litigation, California adopted heightened
pleading requirements for disability discrimination lawsuits under the Unruh Act.” Garibay v Rodriguez,
No. CV 18-9187 PA (AFMx), 2019 WL 5204294 at *1 (C.D. Cal. 2019) (internal quotations omitted)
(quoting Velez v. Il Fornaio (Am.) Corp., CV 3:18-1840 CAB (MDD), 2018 WL 6446169 at *6 (S.D. Cal.
2018)). Additionally, California imposed a “high-frequency litigant fee” of $1000 on plaintiffs who have
“filed 10 or more complaints alleging a construction-related accessibility violation within the 12-month
period immediately preceding the filing of the current complaint alleging a construction a construction-
related accessibility violation,” as well as on attorneys who represent more than ten such plaintiffs. Id.
at *2 (citing Cal. Civ. Proc. Code § 425.55). These requirements were designed to address the “very
small number of plaintiffs [who] have filed a disproportionately large number of the construction-related
accessibility claims in the state . . . . seeking quick cash settlements rather than correction of the
accessibility violation.” Id. (quoting Cal. Civ. Proc. Code § 425.55(a)(2)).

“By enacting restrictions on the filing of construction-related accessibility claims, California has
expressed a desire to limit the financial burdens California’s businesses may face for claims for
damages under the Unruh Act and other state law theories.” Garibay, 2019 WL 5204294, at *4. When
such actions are brought in an action filed in a federal court, California’s “heightened pleading
standards and increased filing fees do not apply.” Id. Garibay concluded that, when plaintiffs who file
many similar ADA actions seek to use supplemental jurisdiction as the basis for including an Unruh Act
claim, they have “evaded these limits and sought a forum . . . [to] claim these state law damages in a
manner inconsistent with the state law’s requirements.” Id.

Because “California's elected representatives, not this Court, have enacted laws restricting
construction-related accessibility claims, and, as a result, dictated that these claims be treated
differently than other actions,” other district courts in California have declined to provide “an escape
hatch” from the state’s statutes, on the grounds that to do so would be “an affront to the comity between
federal and state courts.” Garibay, 2019 WL 5204294, at *4–5 (“Declining to exercise supplemental
jurisdiction over plaintiff’s Unruh Act and any other construction-related accessibility claim in these
circumstances supports the values of judicial economy, convenience, fairness, and comity.”); see also
Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (citation omitted) (“Plaintiff is
engaging in forum-shopping by bringing his action in federal court and attempting to avoid California’s
heightened pleading requirements for disability discrimination claims. . . . Federal courts may properly
take measures to discourage forum-shopping, and here . . . the Court finds this to be a compelling
reason to decline supplemental jurisdiction.”); Whitaker v. Mac, 411 F. Supp. 3d 1108, 1116 (C.D. Cal.
2019) (“Declining to exercise supplemental jurisdiction over [an] Unruh Act claim in these
circumstances supports the values of judicial economy, convenience, fairness, and comity.”); Holland v.
Ho, No. 19-cv-1698-JLS, Dkt. 14 at 3-4 (C.D. Cal. Dec. 3, 2019); Love v. Lee, No. CV 18-0599-RSWL-
SHK, 2019 WL 8168058 at *4 (C.D. Cal. 2019). But see White v. Wisco Rests, Inc., No. 17cv103-
L(JMA), 2018 WL 1510611, at *4 (S.D. Cal. 2018) (concluding in an ADA action that a plaintiff’s
selection of the forum of her choosing was “not an unusual circumstance,” and that “dismissing state
law claims would not accommodate any of those [Gibbs] values”).

A review of the docket in this District shows that in the one-year period preceding the filing of the
Complaint, Plaintiff has filed more than ten actions in which he has advanced construction-related
accessibility claims. In a California Superior Court, Plaintiff would be deemed a high-frequency litigant.
                                                                                                Page 6 of 8
    Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 7 of 8 Page ID #:367

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.   LA CV20-03852 JAK (AGRx)                                                 Date     March 2, 2021
    Title      Anthony Bouyer v. Atanasios Yortzidis et al.

Therefore, “California’s recent legislative enactments confirm that the state has a substantial interest in
this case.” Perri v. Thrifty Payless, No. CV 19-07829-CJC(SKx), 2019 WL 7882068 at *2 (C.D. Cal.
2019).

The California legislature has determined that high-frequency litigation of the type presented here
“unfairly taints the reputation of other innocent disabled consumers who are merely trying to go about
their daily lives accessing public accommodations as they are entitled to have full and equal access
under the state’s Unruh Civil Rights Act.” Cal. Civ. Proc. Code § 425.55(a)(2). “Although . . . it would be
more convenient and efficient for the ADA claim and the state law claim based on the same ADA
violations to be litigated in one suit . . . these issues are not so dire to overcome ‘California’s strong
interest in interpreting and enforcing its own rules without federal courts serving as a convenient end-
around for creative litigants.’” Arroyo v. A&G Interprises, LLC [sic], No. CV 18-06338-PSG (GJSx), 2019
WL6792796 at *6 1 (C.D. Cal. 2019), (quoting Schutza v. Alessio Leasing, Inc., No. 18cv2154-LAB
(AGS), 2019 WL 1546950 at *4 (S.D. Cal. 2019)).

Furthermore, the Clerk’s Office for the Central District has determined that, since the change in the
requirements for filing of actions like this one in a Superior Court, ADA cases have increased from 3%
of all civil filings in 2013 to 24% of all such filings in 2019. Whitaker, No. CV 19-07404, Dkt. 11 at 6; see
also Arroyo, 2019 WL 6792796, at *5 (“The number and percentage of such cases filed in the Central
District have increased each year since California enacted the limitations on high-frequency litigants.”).
“The only explanation for the phenomenon is the strategic evasion of California’s new reforms.”
Whitaker, No. CV 19-07404, Dkt. 11 at 6.

In light of the findings by the California Legislature, the determination in Whitaker and other similar
decisions that supplemental jurisdiction should be declined “primarily based on comity” is persuasive.
Id. at 4 (internal quotations omitted). Where a plaintiff’s “gamesmanship significantly undermines
California’s efforts to reform Unruh Act litigation. . . . whatever inefficiencies may arise from Plaintiff
litigating his claims in two separate forums are slight in comparison to California’s weighty interest in
ensuring its laws are not circumvented.” Id. at 6–7 (internal quotations omitted). Thus, a consideration
and balancing of the Gibbs factors weighs in favor of declining jurisdiction. Moreover “[t]his situation,
and the burden the ever-increasing number of such cases poses to the federal courts, presents
‘exceptional circumstances’” which also warrant a decision not to exercise supplemental jurisdiction.
Garibay, 2019 WL 5204294, at *4. Plaintiff can seek appropriate remedies through litigation in a
Superior Court.

For the foregoing reasons, the Motion is GRANTED insofar as it seeks dismissal of the Unruh Act
claim, without prejudice to Plaintiff’s refiling of the claim in an appropriate Superior Court. Accordingly,

1 An appeal of this order is pending sub nom. Arroyo v. Rosas, No. 19-55974-PSG (9th Cir. filed Aug. 21, 2019).
“A trial court may, with propriety, find it is efficient for its own docket and the fairest course for the parties to enter
a stay of an action before it, pending resolution of independent proceedings which bear upon the case. . . . In
such cases the court may order a stay of the action pursuant to its power to control its docket and calendar and to
provide for a just determination of the cases pending before it.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d
857, 863-64 (9th Cir. 1979) (Kennedy, J.). However, the “discretionary decision to decline to exercise
supplemental jurisdiction does not involve a controlling question of law, [and] is consistent with the findings of a
substantial number of other federal courts.” Garibay, 2019 WL 5204294, at *7. Therefore, the Court declines to
stay this matter. Id.; accord Whitaker, No. CV 19-07404, Dkt. 11 at 7.
                                                                                                               Page 7 of 8
 Case 2:20-cv-03852-JAK-AGR Document 29 Filed 03/02/21 Page 8 of 8 Page ID #:368

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-03852 JAK (AGRx)                                          Date        March 2, 2021
 Title        Anthony Bouyer v. Atanasios Yortzidis et al.

this portion of the Order is stayed for 21 days following its issuance to permit Plaintiff to do so while this
claim remains pending here.

IV.      Conclusion

For the reasons stated in this Order, the Motion is GRANTED-IN-PART and DENIED-IN-PART. The
Motion is DENIED as to the ADA claim. The Motion is GRANTED as to the Unruh Act claim, for which
supplemental jurisdiction is declined, with this portion of the Order stayed for 21 days to permit Plaintiff
to refile the claim in an appropriate Superior Court should Plaintiff elect to do so.


IT IS SO ORDERED.




                                                                                                     :

                                                             Initials of Preparer      TJ




                                                                                                         Page 8 of 8
